Exhibit 10.1

MEI PHARMA, INC.

AMENDED AND RESTATED

2008 STOCK OMNIBUS EQUITY COMPENSATION PLAN

Section 1. Purpose

The Plan authorizes the Compensation Committee to provide Advisors, Employees
and Non-Employee Directors that are providing, or have agreed to provide,
services to the Company or its Affiliates, who are in a position to contribute
to the long-term success of the Company or its Affiliates, with Grants. The
Company believes that this incentive program will cause those Advisors,
Employees and Non-Employee Directors to increase their interest in the welfare
of the Company and its Affiliates, and aid in attracting, retaining and
motivating Advisors, Employees and Non-Employee Directors of outstanding
ability.

The Plan was originally effective as of December 9, 2008 upon approval by the
stockholders of the Company, and amended and restated effective October 21,
2011, provided, however, that the share increase was effective December 1, 2011
upon approval by the stockholders of the Company. The Plan was further amended
and restated effective January 29, 2013, provided, however, that the share
increase was effective March 26, 2013 upon approval by the stockholders of the
Company. This amendment and restatement of the Plan is effective as of the
Restatement Effective Date, subject to approval by the Company’s stockholders;
provided, however, that if this amendment and restatement is not so approved,
the prior version of the Plan (as in effect immediately prior to the Board’s
approval of this amendment and restatement) shall continue to operate according
to its terms.

Section 2. Definitions

Capitalized terms used herein shall have the meanings set forth in this Section.

(a) “Advisor” shall mean advisors who render bona fide services to the Company
or its subsidiaries where the services are not in connection with the offer and
sale of securities in a capital-raising transaction and the Advisors do not
directly or indirectly promote or maintain a market for the Company’s
securities.

(b) “Affiliate” shall mean any Person which is included as a member with the
Company in a controlled group of corporations, within the meaning of Code
section 414(b), or which is a trade or business (whether or not incorporated)
included with the Company in a group of trades or business under common control,
within the meaning of Code section 414(c); provided, however, that in applying
Code sections 1563(a)(1), (2) and (3) for purposes of determining a controlled
group of corporations under Code section 414(b), the language “at least 20
percent” is used instead of “at least 80 percent” each place it appears in Code
sections 1563(a)(1), (2) and (3), and in applying Treas. Reg. section 1.414(c)-2
for purposes of determining trades or businesses (whether or not incorporated)
that are under common control for purposes of Code section 414(c), the language
“at least 20 percent” is used instead of “at least 80 percent” each place it
appears in Treas. Reg. section 1.414(c)-2.

(c) “Board” shall mean the Board of Directors of the Company.

(d) “Cash-Based Award” shall mean any Grant denominated in cash, as described in
Section 9.

(e) “Cause” shall have the meaning ascribed thereto in any effective employment
or service agreement between the Company and the Grantee, or if no employment
agreement is in effect that contains a definition of cause, then Cause shall
mean a finding by the Compensation Committee, in its sole and absolute
discretion, that the Grantee has (i) committed a felony or a crime involving
moral turpitude, (ii) committed any act of gross negligence or fraud,
(iii) failed, refused or neglected to substantially perform his duties (other
than by reason of a physical or mental impairment) or to implement the
directives of the Company, (iv) materially violated any policy of the Company,
or (v) engaged in conduct that is materially injurious to the Company,
monetarily or otherwise.

 

1



--------------------------------------------------------------------------------

(f) “Change in Control” shall be deemed to have occurred if:

(i) Any “person” (as such term is used in sections 13(d) and 14(d) of the
Exchange Act) becomes a “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
more than 50% of the voting power of the then outstanding securities of the
Company; provided that a Change in Control shall not be deemed to occur as a
result of a transaction in which the Company becomes a subsidiary of another
corporation and in which the stockholders of the Company, immediately prior to
the transaction, will beneficially own, immediately after the transaction,
shares entitling such stockholders to more than 50% of all votes to which all
stockholders of the parent corporation would be entitled in the election of
directors.

(ii) The consummation of (A) a merger or consolidation of the Company with
another corporation where the stockholders of the Company, immediately prior to
the merger or consolidation, will not beneficially own, immediately after the
merger or consolidation, shares entitling such stockholders to more than 50% of
all votes to which all stockholders of the surviving corporation would be
entitled in the election of directors, or where the members of the Board,
immediately prior to the merger or consolidation, would not, immediately after
the merger or consolidation, constitute a majority of the board of directors of
the surviving corporation, (B) a sale or other disposition of all or
substantially all of the assets of the Company, or (C) a liquidation or
dissolution of the Company.

Notwithstanding the foregoing definition of Change in Control, the Compensation
Committee may modify the definition of Change in Control for a particular Grant
as it deems appropriate to comply with Code section 409A or otherwise.

(g) “Code” shall mean the Internal Revenue Code of 1986, as amended and the
regulations promulgated thereunder.

(h) “Company” shall mean MEI Pharma, Inc., a corporation organized under the
laws of the State of Delaware.

(i) “Compensation Committee” shall mean the members of the Board appointed by
the Board to serve as the Compensation Committee with responsibility for the
administration of the Plan, or if no such members of the Board are appointed,
then the Compensation Committee shall consist of all of the members of the
Board. In any case, the Board shall approve and administer all grants made to
Non-Employee Directors. The members of the Board appointed to serve as the
Compensation Committee, if applicable, should consist of two or more Persons who
are “outside directors” as defined under Code section 162(m), and related
Treasury regulations, and “non-employee directors” as defined under Rule 16b-3
under the Exchange Act. To the extent that the Board or a subcommittee
administers the Plan, references in the Plan to the “Compensation Committee”
shall be deemed to refer to the Board or such subcommittee.

(j) “Disability” or “Disabled” shall mean a Grantee’s becoming disabled within
the meaning of Code section 22(e)(3) or as otherwise determined by the
Compensation Committee.

(k) “Employee” shall mean any individual that is providing, or has agreed to
provide, services to the Company or an Affiliate of the Company as an employee.

(l) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(m) “Exercise Price” shall mean the purchase price of a Share subject to an
Option, which shall not be less than the Fair Market Value of a Share as of the
date an Option is granted.

(n) “Fair Market Value” of a Share on any given date, unless the Compensation
Committee determines otherwise with respect to a particular Grant, shall mean
(i) if the principal trading market for the Shares is a

 

2



--------------------------------------------------------------------------------

national securities exchange, the last reported sale price during regular
trading hours thereof of a Share on the relevant date or (if there were no
trades on that date) the last reported sales price during regular trading hours
on the latest preceding date upon which a sale was reported, (ii) if the Shares
are not principally traded on such exchange, the mean between the last reported
“bid” and “asked” prices of a Share during regular trading hours on the relevant
date, as reported on the OTC Bulletin Board, or (iii) if the Shares are not
publicly traded or, if publicly traded, are not so reported, the Fair Market
Value per share shall be as determined by the Compensation Committee pursuant to
any reasonable valuation method authorized under the Code.

(o) “Full Value Award” shall mean a Grant other than an Option or SAR, and which
is settled in Shares.

(p) “Grant” shall mean a grant of Options, SARs, Stock Awards, Stock Units,
Cash-Based Awards or Other Stock-Based Awards under the Plan.

(q) “Grant Letter” shall mean a letter, certificate or other agreement accepted
by the Grantee, evidencing the making of a Grant hereunder and containing such
terms and conditions, not inconsistent with the express provisions of the Plan,
as the Compensation Committee shall approve.

(r) “Grantee” shall mean an Advisor, Employee or Non-Employee Director made a
Grant under the Plan.

(s) “ISO” shall mean any Option or portion thereof that meets the requirements
of an incentive stock option under Code section 422 and that is designated by
the Compensation Committee to be an ISO.

(t) “Non-Employee Director” shall mean a member of the Board who is not an
Employee.

(u) “Nonqualified Option” shall mean any Option or portion thereof that is not
an ISO.

(v) “Options” shall refer to options issued under and subject to the Plan.

(w) “Other Stock-Based Award” shall mean any Grant based on, measured by or
payable in Shares (other than those described in Sections 5, 6, 7 and 8 of the
Plan), as described in Section 9.

(x) “Person” shall mean an individual, partnership, corporation, limited
liability company or partnership, trust, unincorporated organization, joint
venture, government (or agency or political subdivision thereof) or any other
entity of any kind.

(y) “Plan” shall mean this Amended and Restated MEI Pharma, Inc. 2008 Omnibus
Equity Compensation Plan as set forth herein and as amended from time to time.

(z) “Restatement Effective Date” shall mean December 3, 2014, provided that this
amendment and restatement of the Plan is approved by the Company’s stockholders
on such date.

(aa) “SAR” shall mean a stock appreciation right with respect to a Share.

(bb) “Share” shall mean a share of common stock of the Company.

(cc) “Stock Award” shall mean an award of Shares, with or without restrictions.

(dd) “Stock Unit” shall mean a unit that represents a hypothetical Share.

(ee) “Substitute Awards” shall mean Grants made or Shares issued by the Company
in assumption of, or in substitution or exchange for, awards previously granted,
or the right or obligation to make future awards, in each case by a company
acquired by the Company or any Company subsidiary or with which the Company or
any subsidiary combines.

 

3



--------------------------------------------------------------------------------

Section 3. Shares Available under the Plan

 

  (a) Shares Authorized. Subject to adjustment as provided in Sections 3(b) and
13 below, as of the Restatement Effective Date, (i) 2,407,479 Shares, less
(ii) one Share for every one Share that was subject to an Option or SAR granted
after June 30, 2014 and 1.25 Shares for every one Share that was subject to a
Full Value Award granted after June 30, 2014, shall be authorized for Grants
made under the Plan. A maximum of 2,000,000 Shares may be subject to ISOs
granted under the Plan. Any Shares issued hereunder may consist, in whole or in
part, of authorized and unissued shares, treasury shares or shares purchased in
the open market or otherwise.

 

  (b) Share Counting.

 

  (i) For each Share that is subject to an Option or SAR granted after June 30,
2014, the Share limit referred above in Section 3(a) shall be reduced by one
Share for every one Share that was subject to an Option or SAR and for each
Share that is subject to a Full Value Award granted after June 30, 2014, the
Share limit shall be reduced by 1.25 Shares for every one Share that was subject
to a Full Value Award.

 

  (ii) If any Shares subject to a Grant are forfeited, a Grant expires or a
Grant is settled for cash (in whole or in part), then the Shares subject to such
Grant shall, to the extent of such forfeiture, expiration or cash settlement, be
added to the Shares available for Grants under the Plan, subject to the
mechanism set forth in Section 3(b)(iv).

 

  (iii) Notwithstanding anything to the contrary contained herein, the following
Shares shall not be added to the Shares that may be subject to Grants under the
Plan: (A) Shares tendered by the Grantee or withheld by the Company in payment
of the Exercise Price of an Option, (B) Shares tendered by the Grantee or
withheld by the Company to satisfy any tax withholding obligation with respect
to Grants, (C) Shares subject to a SAR that are not issued in connection with
its stock settlement on exercise thereof, and (D) Shares reacquired by the
Company on the open market or otherwise using cash proceeds from the exercise of
Options.

 

  (iv) Any Shares that again become available for Grants under the Plan pursuant
to this Section 3 shall be added as (A) one Share for every one Share subject to
Options or SARs granted under the Plan, and (B) as 1.25 Shares for every one
Share subject to Full Value Awards granted under the Plan.

 

  (c) Substitute Awards. Substitute Awards shall not reduce the Shares
authorized for grant under the Plan or the limitations on grants to a Grantee
under Section 3(e), nor shall Shares subject to a Substitute Award be added to
the Shares available for issuance or transfer under the Plan as provided in
Sections 3(a) and (b) above. Additionally, in the event that a company acquired
by the Company or any Company subsidiary or with which the Company or any
subsidiary combines has shares available under a pre-existing plan approved by
stockholders and not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of common
stock of the entities party to such acquisition or combination) may be used for
Grants under the Plan and shall not reduce the Shares authorized for Grants
under the Plan (and Shares subject to such Grants shall not be added to the
Shares available for Grants under the Plan as provided in Sections 3(a) and
(b) above); provided that Grants using such available shares shall not be made
after the date awards or grants could have been made under the terms of the
pre-existing plan, absent the acquisition or combination, and shall only be made
to individuals who were not Employees or directors prior to such acquisition or
combination.

 

  (d) Individual Limits on Grants to Non-Employee Directors. Notwithstanding any
other provision of the Plan to the contrary, including but not limited to
Section 3(e) below, during any single calendar year, no Non-Employee Director
may be granted (i) Options or SARs with respect to more than 40,000 Shares and
(ii) Full Value Awards with respect to more than 40,000 Shares.

 

4



--------------------------------------------------------------------------------

  (e) Individual Limits on Grants to Advisors and Employees. Subject to
adjustment as provided in Section 13, no Advisor or Employee may be granted
(i) Options or SARs during any calendar year with respect to more than 1,000,000
Shares and (ii) Full Value Awards during any calendar year that are intended to
comply with the performance-based exception under Code section 162(m) and are
denominated in Shares under which more than 1,000,000 Shares may be earned for
each 12 months in the vesting period or performance period. During any calendar
year, no Advisor or Employee may be granted awards that are intended to comply
with the performance-based exception under Code section 162(m) and are
denominated in cash under which more than $3,000,000 may be earned for each 12
months in the performance period. Each of the limitations in this Section 3(e)
shall be multiplied by two with respect to Grants made to an Employee during the
first calendar year in which the Employee commences employment or service with
the Company and its subsidiaries. If a Grant is cancelled, the cancelled Grant
shall continue to be counted toward the applicable limitation in this
Section 3(e).

Section 4. Administration of the Plan

(a) Authority of the Compensation Committee. The Plan shall be administered by
the Compensation Committee. The Compensation Committee shall have full and final
authority to take the following actions, in each case subject to and consistent
with the provisions of the Plan:

(i) to select the Advisors, Employees and Non-Employee Directors to whom Grants
may be made;

(ii) to determine the number of Shares subject to each such Grant;

(iii) to determine the terms and conditions of any Grant made under the Plan;

(iv) to determine whether to accelerate the exercisability of any or all
applicable outstanding Grants at any time for any reason;

(v) to determine the restrictions or conditions related to the delivery, holding
and disposition of Shares acquired pursuant to a Grant;

(vi) to prescribe the form of each Grant Letter;

(vii) to adopt, amend, suspend, waive and rescind such rules and regulations and
appoint such agents as the Compensation Committee may deem necessary or
advisable to administer the Plan;

(viii) to correct any defect or supply any omission or reconcile any
inconsistency in the Plan and to construe and interpret the Plan and any Grant,
Grant Letter or other instrument hereunder; and

(ix) to make all other decisions and determinations as may be required under the
terms of the Plan or as the Compensation Committee may deem necessary or
advisable for the administration of the Plan.

All Grants shall be made conditional upon the Grantee’s acknowledgement, in
writing or by acceptance of the Grant, that all decisions and determinations of
the Compensation Committee shall be final and binding on the Grantee, his or her
beneficiaries and any other Person having or claiming an interest under such
Grant.

(b) Manner of Exercise of Compensation Committee Authority. Any action of the
Compensation Committee with respect to the Plan shall be final, conclusive and
binding on all Persons, including the Company, its Affiliates, Grantees, or any
Person claiming any rights under the Plan from or through any Grantee, except to
the extent the Compensation Committee may subsequently modify, or take further
action not inconsistent with, its prior action. If not specified in the Plan,
the time at which the Compensation Committee must or may make any determination
shall be determined by the Compensation Committee, and any such determination
may thereafter be modified by the Compensation Committee. The express grant of
any specific power to the Compensation Committee, and the taking of any action
by the Compensation Committee, shall not be construed as limiting any power or
authority of the Compensation Committee. The Compensation Committee may delegate
to officers or managers of the Company or any Affiliate of the Company the
authority, subject to such terms as the Compensation Committee shall determine,
to perform such functions as the Compensation Committee may determine, to the
extent permitted under applicable law.

 

5



--------------------------------------------------------------------------------

(c) Limitation of Liability. Each member of the Compensation Committee shall be
entitled to, in good faith, rely or act upon any report or other information
furnished to him by any officer or other employee of the Company or any of its
Affiliates, the Company’s independent certified public accountants or any
executive compensation consultant, legal counsel or other professional retained
by the Company to assist in the administration of the Plan. To the fullest
extent permitted by applicable law, no member of the Compensation Committee, nor
any officer or employee of the Company acting on behalf of the Compensation
Committee, shall be personally liable for any action, determination or
interpretation taken or made in good faith with respect to the Plan, and all
members of the Compensation Committee and any officer or employee of the Company
acting on its behalf shall, to the extent permitted by law, be fully indemnified
and protected by the Company with respect to any such action, determination or
interpretation.

Section 5. Options

The Compensation Committee may grant Options to an Employee, Advisor or member
of the Board upon such terms as the Compensation Committee deems appropriate.
The following provisions are applicable to Options:

(a) Number of Shares. The Compensation Committee shall determine the number of
Shares that will be subject to each Grant of Options to an Employee, Advisor or
member of the Board.

(b) Type of Option and Price.

(i) The Compensation Committee may grant ISOs or Nonqualified Stock Options or
any combination of the two, all in accordance with the terms and conditions set
forth herein. ISOs may be granted only to employees of the Company or its parent
or subsidiary corporations, as defined in Code section 424. Nonqualified Options
may be granted to Employees, Advisors or members of the Board.

(ii) The Exercise Price of Shares subject to an Option shall be determined by
the Compensation Committee and may be equal to or greater than the Fair Market
Value of a Share on the date the Option is granted. However, an ISO may not be
granted to an Employee who, at the time of grant, owns stock possessing more
than 10% of the total combined voting power of all classes of stock of the
Company, or any parent or subsidiary corporation of the Company, as defined in
Code section 424, unless the Exercise Price per Share is not less than 110% of
the Fair Market Value of a Share on the date of grant.

(iii) Each ISO shall provide that, if the aggregate Fair Market Value of the
Shares on the date of the grant with respect to which ISOs are exercisable for
the first time by a Grantee during any calendar year, under the Plan or any
other stock option plan of the Company or a parent or subsidiary of the Company,
exceeds $100,000, then the Option, as to the excess, shall be treated as a
Nonqualified Option.

(c) Option Term. The Compensation Committee shall determine the term of each
Option. Notwithstanding the foregoing, the term of any Option shall not exceed
ten years from the date of grant.

(d) Option Termination. Except as provided below, an Option may only be
exercised while the Grantee is employed or engaged by the Company or any
Affiliate as an Advisor, Employee or member of the Board. Unless otherwise
determined by the Compensation Committee and set forth in a Grant Letter,
Options shall terminate on the earliest of:

(i) the date on which the Grantee is no longer employed or engaged by the
Company and any Affiliate on account of the Grantee’s termination for Cause. In
addition, notwithstanding any other provisions of this Section 5, if the
Compensation Committee determines that the Grantee has engaged in conduct that
constitutes Cause at any time while the Grantee is employed or engaged by the
Company and any Affiliate or after the Grantee’s termination of employment or
engagement, any Option held by the Grantee shall immediately terminate and the
Grantee shall automatically forfeit all Shares underlying any exercised portion
of an Option for

 

6



--------------------------------------------------------------------------------

which the Company has not yet delivered the Share certificates, upon refund by
the Company of the Exercise Price paid by the Grantee for such Shares. Upon any
exercise of an Option, the Company may withhold delivery of Share certificates
pending resolution of an inquiry that could lead to a finding resulting in a
forfeiture;

(ii) the 91st day following the date the Grantee is no longer employed or
engaged by the Company and any Affiliate for any reason other than Cause, death,
or Disability; provided, however, that in all cases the portion of any Option
that is not vested on the date of termination of employment or engagement shall
terminate immediately upon such termination;

(iii) the first anniversary of the date the Grantee’s employment or engagement
by the Company and any Affiliate terminates on account of the Grantee’s death or
Disability; provided, however, that the portion of any Option that is not vested
on the date of such termination of employment or engagement shall terminate
immediately upon such termination;

(iv) the tenth anniversary of the date of grant as set forth in the Grant
Letter; and

(v) cancellation, termination or expiration of the Options pursuant to action
taken by the Compensation Committee in accordance with Section 13.

Notwithstanding the foregoing, in the event that on the last business day of the
term of an Option (other than an ISO) (i) the exercise of the Option is
prohibited by applicable law or (ii) Shares may not be purchased or sold by
certain employees or directors of the Company due to the “black-out period” of a
Company policy or a “lock-up” agreement undertaken in connection with an
issuance of securities by the Company, the term of the Option shall be extended
for a period of 30 days following the end of the legal prohibition, black-out
period or lock-up agreement.

For purposes of the Plan, employment or engagement by the Company and any
Affiliate shall mean employment or service as an Employee, Advisor or member of
the Board (so that, for purposes of exercising Options, a Grantee shall not be
considered to have terminated his employment or engagement until the Grantee
ceases to be an Employee, Advisor and member of the Board), unless the
Compensation Committee determines otherwise.

(e) Exercise of Options. Only the vested portion of any Option may be exercised.
A Grantee may exercise an Option that has become exercisable, in whole or in
part, by delivering a notice of exercise to the Company. The Grantee shall pay
the Exercise Price for an Option as specified by the Compensation Committee
(i) in cash, (ii) unless the Compensation Committee determines otherwise, by
delivering Shares owned by the Grantee and having a Fair Market Value on the
date of exercise at least equal to the Exercise Price or by attestation (on a
form prescribed by the Compensation Committee) to ownership of Shares having a
Fair Market Value on the date of exercise at least equal to the Exercise Price,
(iii) by payment through a broker in accordance with procedures permitted by
Regulation T of the Federal Reserve Board, or (iv) by such other method as the
Compensation Committee may approve. In addition, in the event the Compensation
Committee so determines, to the extent an Option is at the time exercisable for
vested shares of Company Stock, all or any part of that vested portion may be
surrendered to the Company for an appreciation distribution payable in Shares
with a Fair Market Value at the time of the Option surrender equal to the dollar
amount by which the then Fair Market Value of the Shares subject to the
surrendered portion exceeds the aggregate Exercise Price payable for those
Shares. Shares used to exercise an Option shall have been held by the Grantee
for the requisite period of time necessary to avoid adverse accounting
consequences to the Company with respect to the Option. Payment for the Shares
to be issued or transferred pursuant to the Option, and any required withholding
taxes, must be received by the Company by the time specified by the Compensation
Committee depending on the type of payment being made, but in all cases prior to
the issuance or transfer of such Shares.

Notwithstanding the foregoing, a Grant Letter may provide that if on the last
day of the term of an Option the Fair Market Value of one Share exceeds the
Exercise Price per Share, the Grantee has not exercised the

 

7



--------------------------------------------------------------------------------

Option (or a tandem SAR, if applicable) and the Option has not expired, the
Option shall be deemed to have been exercised by the Grantee on such day with
payment made by withholding Shares otherwise issuable in connection with the
exercise of the Option. In such event, the Company shall deliver to the Grantee
the number of Shares for which the Option was deemed exercised, less the number
of Shares required to be withheld for the payment of the total Exercise Price
and required withholding taxes; provided, however, any fractional Share shall be
settled in cash.

(f) Grants to Non-Exempt Employees. Notwithstanding the foregoing, Options
granted to persons who are non-exempt employees under the Fair Labor Standards
Act of 1938, as amended, may not be exercisable for at least six months after
the date of grant (except that such Options may become exercisable, as
determined by the Compensation Committee, upon the Grantee’s death, Disability
or retirement, or upon a Change in Control or other circumstances permitted by
applicable regulations).

Section 6. Stock Awards

The Compensation Committee may issue or transfer Shares to an Employee, Advisor
or member of the Board under a Stock Award, upon such terms as the Compensation
Committee deems appropriate. The following provisions are applicable to Stock
Awards:

(a) General Requirements. Shares issued or transferred pursuant to Stock Awards
may be issued or transferred for consideration or for no consideration, and
subject to restrictions or no restrictions, as determined by the Compensation
Committee. The Compensation Committee may, but shall not be required to,
establish conditions under which restrictions on Stock Awards shall lapse over a
period of time or according to such other criteria as the Compensation Committee
deems appropriate, including, without limitation, restrictions based upon the
achievement of specific performance goals. The period of time during which the
Stock Awards will remain subject to restrictions will be designated in the Grant
Letter as the “Restriction Period.”

(b) Number of Shares. The Compensation Committee shall determine the number of
Shares to be issued or transferred pursuant to a Stock Award and the
restrictions applicable to such Shares.

(c) Requirement of Employment or Service. If the Grantee is no longer employed
or engaged by the Company or any Affiliate during a period designated in the
Grant Letter as the Restriction Period, or if other specified conditions are not
met, the Stock Award shall terminate as to all Shares covered by the Grant as to
which the restrictions have not lapsed, and those Shares must be immediately
returned to the Company. The Compensation Committee may, however, provide for
complete or partial exceptions to this requirement as it deems appropriate.

(d) Restrictions on Transfer and Legend on Stock Certificate. During the
Restriction Period, a Grantee may not sell, assign, transfer, pledge or
otherwise dispose of the Shares of a Stock Award except under Section 14(b)
below. Unless otherwise determined by the Compensation Committee, the Company
will retain possession of certificates for Shares of Stock Awards until all
restrictions on such Shares have lapsed. Each certificate for a Stock Award,
unless held by the Company, shall contain a legend giving appropriate notice of
the restrictions in the Grant. The Grantee shall be entitled to have the legend
removed from the stock certificate covering the Shares subject to restrictions
when all restrictions on such Shares have lapsed. The Compensation Committee may
determine that the Company will not issue certificates for Stock Awards until
all restrictions on such Shares have lapsed.

(e) Right to Vote and to Receive Dividends. Unless the Compensation Committee
determines otherwise, during the Restriction Period, the Grantee shall have the
right to vote Shares of Stock Awards and to receive any dividends or other
distributions paid on such Shares, subject to any restrictions deemed
appropriate by the Compensation Committee, including, without limitation, the
achievement of specific performance goals. Notwithstanding the provisions of
this Section, any cash dividends, stock and any other property (other than

 

8



--------------------------------------------------------------------------------

cash) distributed as a dividend or otherwise with respect to any Stock Award
that vests based on achievement of performance goals shall either (i) not be
paid or credited or (ii) be accumulated and subject to restrictions and risk of
forfeiture to the same extent as the Shares underlying the Stock Award with
respect to which such cash, stock or other property has been distributed and
shall be paid at the time such restrictions and risk of forfeiture lapse.

(f) Lapse of Restrictions. All restrictions imposed on Stock Awards shall lapse
upon the expiration of the applicable Restriction Period and the satisfaction of
all conditions, if any, imposed by the Compensation Committee. The Compensation
Committee may determine, as to any or all Stock Awards, that the restrictions
shall lapse without regard to any Restriction Period.

Section 7. Stock Units

The Compensation Committee may grant Stock Units, each of which shall represent
one hypothetical Share, to an Employee, Advisor or member of the Board, upon
such terms and conditions as the Compensation Committee deems appropriate. The
following provisions are applicable to Stock Units:

(a) Crediting of Units. Each Stock Unit shall represent the right of the Grantee
to receive a Share or an amount of cash based on the value of a Share, if and
when specified conditions are met. All Stock Units shall be credited to
bookkeeping accounts established on the Company’s records for purposes of the
Plan.

(b) Terms of Stock Units. The Compensation Committee may grant Stock Units that
are payable if specified performance goals or other conditions are met, or under
other circumstances. Stock Units may be paid at the end of a specified
performance period or other period, or payment may be deferred to a date
authorized by the Compensation Committee. The Compensation Committee shall
determine the number of Stock Units to be granted and the requirements
applicable to such Stock Units.

(c) Requirement of Employment or Service. If the Grantee is no longer employed
or engaged by the Company or any Affiliate prior to the vesting of Stock Units,
or if other conditions established by the Compensation Committee are not met,
the Grantee’s Stock Units shall be forfeited. The Compensation Committee may,
however, provide for complete or partial exceptions to this requirement as it
deems appropriate.

(d) Payment With Respect to Stock Units. Payments with respect to Stock Units
shall be made in cash, Shares or any combination of the foregoing, as the
Compensation Committee shall determine.

Section 8. Stock Appreciation Rights

The following provisions are applicable to SARs:

(a) General Requirements. The Compensation Committee may grant SARs to an
Employee, Advisor or member of the Board separately or in tandem with any Option
(for all or a portion of the applicable Option). Tandem SARs may be granted
either at the time the Option is granted or at any time thereafter while the
Option remains outstanding; provided, however, that, in the case of an ISO, SARs
may be granted only at the time of the grant of the ISO. The Compensation
Committee shall establish the base amount of the SAR at the time the SAR is
granted, which shall be equal to or greater than the Fair Market Value of a
Share as of the date of grant of the SAR. The base amount of each SAR shall be
equal to the per Share Exercise Price of the related Option, provided such
Exercise Price is equal to or greater than the Fair Market Value of a Share as
of the date of grant of the SAR or, if there is no related Option, an amount
equal to or greater than the Fair Market Value of a Share as of the date of
grant of the SAR. No SAR shall have a term that is greater than ten years.

Notwithstanding the foregoing, in the event that on the last business day of the
term of a SAR (x) the exercise of the SAR is prohibited by applicable law or
(y) Shares may not be purchased or sold by certain employees or directors of the
Company due to the “black-out period” of a Company policy or a “lock-up”

 

9



--------------------------------------------------------------------------------

agreement undertaken in connection with an issuance of securities by the
Company, the term shall be extended for a period of 30 days following the end of
the legal prohibition, black-out period or lock-up agreement.

(b) Tandem SARs. In the case of tandem SARs, the number of SARs granted to a
Grantee that shall be exercisable during a specified period shall not exceed the
number of Shares that the Grantee may purchase upon the exercise of the related
Option during such period. Upon the exercise of an Option, the SARs relating to
the Shares covered by such Option shall terminate. Upon the exercise of SARs,
the related Option shall terminate to the extent of an equal number of Shares.

(c) Exercisability. A SAR shall be exercisable during the period specified by
the Compensation Committee in the Grant Letter and shall be subject to such
vesting and other restrictions as may be specified in the Grant Letter. The
Compensation Committee may accelerate the exercisability of any or all
outstanding SARs at any time for any reason. SARs may only be exercised while
the Grantee is employed or engaged by the Company or Affiliate or during the
applicable period after termination of employment or engagement as described in
Section 5(c) above. A tandem SAR shall be exercisable only during the period
when the Option to which it is related is also exercisable.

A Grant Letter may provide that if on the last day of the term of a SAR the Fair
Market Value of one Share exceeds the base amount per Share of the SAR, the
Grantee has not exercised the SAR or the tandem Option (if applicable), and the
SAR has not otherwise expired, the SAR shall be deemed to have been exercised by
the Grantee on such day. In such event, the Company shall make payment to the
Grantee in accordance with this Section, reduced by the number of Shares (or
cash) required for withholding taxes; any fractional Share shall be settled in
cash.

(d) Grants to Non-Exempt Employees. Notwithstanding the foregoing, SARs granted
to persons who are non-exempt employees under the Fair Labor Standards Act of
1938, as amended, may not be exercisable for at least six months after the date
of grant (except that such SARs may become exercisable, as determined by the
Compensation Committee, upon the Grantee’s death, Disability or retirement, or
upon a Change in Control or other circumstances permitted by applicable
regulations).

(e) Value of SARs. When a Grantee exercises SARs, the Grantee shall receive in
settlement of such SARs an amount equal to the value of the stock appreciation
for the number of SARs exercised. The stock appreciation for a SAR is the amount
by which the Fair Market Value of the underlying Share on the date of exercise
of the SAR exceeds the base amount of the SAR as described in subsection
(a) above.

(f) Form of Payment. The appreciation in a SAR shall be paid in Shares, cash or
any combination of the foregoing, as the Compensation Committee shall determine.
For purposes of calculating the number of Shares to be received, Shares shall be
valued at their Fair Market Value on the date of exercise of the SAR.

Section 9. Cash-Based Awards and Other Stock-Based Awards

The Compensation Committee may grant Cash-Based Awards or Other Stock-Based
Awards to any Employee, Advisor or member of the Board, on such terms and
conditions as the Compensation Committee shall determine. Cash-Based Awards and
Other Stock-Based Awards may be awarded subject to the achievement of
performance goals or other conditions and may be payable in cash, Company Stock
or any combination of the foregoing, as the Compensation Committee shall
determine.

Section 10. Dividend Equivalents

The Compensation Committee may grant Dividend Equivalents in connection Stock
Units or Other Stock-Based Awards. No Dividend Equivalents or dividends may be
granted in connection with Options or SARs. Dividend Equivalents may be paid
currently or accrued as contingent cash obligations and may be payable

 

10



--------------------------------------------------------------------------------

in cash or Shares, and upon such terms as the Compensation Committee may
establish, including, without limitation, the achievement of specific
performance goals. Notwithstanding the foregoing in this Section 10, any
Dividend Equivalents granted in connection with Stock Units or Other Stock-Based
Awards that are subject to specified performance goals shall be payable only if
and to the extent the underlying Stock Units or Other Stock-Based Awards are
payable, as determined by the Compensation Committee.

Section 11. Qualified Performance-Based Compensation

The Compensation Committee may determine that Stock Awards, Stock Units,
Cash-Based Awards, Other Stock-Based Awards and Dividend Equivalents granted to
an Employee shall be considered “qualified performance-based compensation” under
Code section 162(m). The following provisions shall apply to Grants of Stock
Awards, Stock Units, Cash-Based Awards, Other Stock-Based Awards and Dividend
Equivalents that are to be considered “qualified performance-based compensation”
under Code section 162(m):

(a) Performance Goals.

(i) When Stock Awards, Stock Units, Cash-Based Awards, Other Stock-Based Awards
or Dividend Equivalents that are to be considered “qualified performance-based
compensation” are granted, the Compensation Committee shall establish in writing
(A) the objective performance goals that must be met, (B) the performance period
during which the performance will be measured, (C) the threshold, target and
maximum amounts that may be paid if the performance goals are met, and (D) any
other conditions that the Compensation Committee deems appropriate and
consistent with the Plan and Code section 162(m).

(ii) The business criteria may relate to the performance of the Company, or the
performance of a parent company, a subsidiary, division, business segment or
business unit of the Company or a subsidiary, or based upon performance relative
to performance of other companies or upon comparisons or any of the indicators
of performance relative to performance of other companies, or any combination of
the foregoing. The Compensation Committee shall use objectively determinable
performance goals based on one or more of the following criteria: stock price,
earnings per share, net earnings, operating earnings, earnings before income
taxes, EBITDA (earnings before income tax expense, interest expense, and
depreciation and amortization expense), return on assets, shareholder return,
return on equity, growth in assets, unit volume, sales or market share, or
strategic business criteria consisting of one or more objectives based on
meeting specified revenue goals, market penetration goals, geographic business
expansion goals, cost targets or goals relating to acquisitions or divestitures;
pre- or after-tax income or loss (before or after allocation of corporate
overhead and bonus); appreciation in and/or maintenance of the price of the
Shares or any other publicly-traded securities of the Company; improvement in or
attainment of expense levels or working capital levels, including cash,
inventory and accounts receivable; general and administrative expense savings;
year-end cash; regulatory achievements (including submitting or filing
applications or other documents with regulatory authorities or receiving
approval of any such applications or other documents and passing pre-approval
inspections (whether of the Company or the Company’s third-party manufacturer)
and validation of manufacturing processes (whether the Company’s or the
Company’s third-party manufacturer’s); clinical achievements (including
initiating clinical studies, initiating enrollment, completing enrollment or
enrolling particular numbers of subjects in clinical studies, completing phases
of a clinical study (including the treatment phase), or announcing or presenting
preliminary or final data from clinical studies, in each case, whether on
particular timelines or generally); strategic partnerships or transactions
(including in-licensing and out-licensing of intellectual property);
establishing relationships with commercial entities with respect to the
marketing, distribution and sale of the Company’s products (including with group
purchasing organizations, distributors and other vendors); co-development,
co-marketing, profit sharing, joint venture or other similar arrangements;
financing and other capital raising transactions (including sales of the
Company’s equity or debt securities); debt level year-end cash position;
competitive market metrics; timely completion of new product roll-outs; sales or
licenses of the Company’s assets (including its intellectual property, whether
in a particular jurisdiction or territory or globally, or through partnering
transactions); royalty income; implementation, completion or attainment of
measurable objectives with respect to research,

 

11



--------------------------------------------------------------------------------

development, manufacturing, commercialization, products or projects,
acquisitions and divestitures. The Compensation Committee may provide for
exclusion of the impact of an event or occurrence which the Compensation
Committee determines should appropriately be excluded, including
(A) restructurings, discontinued operations, extraordinary items, and other
unusual or non-recurring charges, (B) an event either not directly related to
the operations of the Company, Company subsidiary, division, business segment or
business unit or not within the reasonable control of management, or (C) the
cumulative effects of tax or accounting changes in accordance with U.S.
generally accepted accounting principles.

(b) Establishment of Goals. The Compensation Committee shall establish the
performance goals (and any exclusions) in writing either before the beginning of
the performance period or during a period ending no later than the earlier of
(i) 90 days after the beginning of the performance period or (ii) the date on
which 25% of the performance period has been completed, or such other date as
may be required or permitted under applicable regulations under Code section
162(m). The performance goals shall satisfy the requirements for “qualified
performance-based compensation,” including the requirement that the achievement
of the goals be substantially uncertain at the time they are established and
that the goals be established in such a way that a third party with knowledge of
the relevant facts could determine whether and to what extent the performance
goals have been met. The Compensation Committee shall not have discretion to
increase the amount of compensation that is payable upon achievement of the
designated performance goals.

(c) Announcement of Grants. The Compensation Committee shall certify and
announce the results for each performance period to all Grantees after the
announcement of the Company’s financial results for the performance period. If
and to the extent that the Compensation Committee does not certify that the
performance goals have been met, the grants of Stock Awards, Stock Units,
Cash-Based Awards, Other Stock-Based Awards and Dividend Equivalents for the
performance period shall be forfeited or shall not be made, as applicable. If
Dividend Equivalents are granted as “qualified performance-based compensation”
under Code section 162(m), a Grantee may not accrue more than $1,000,000 of such
Dividend Equivalents during any calendar year.

(d) Death, Disability or Other Circumstances. The Compensation Committee may
provide that Stock Awards, Stock Units, Cash-Based Awards, Other Stock-Based
Awards and Dividend Equivalents shall be payable or restrictions on such Grants
shall lapse, in whole or in part, in the event of the Grantee’s death or
Disability during the performance period, or under other circumstances
consistent with the Treasury regulations and rulings under Code section 162(m).

Section 12. Deferrals

The Compensation Committee may permit or require a Grantee to defer receipt of
the payment of cash or the delivery of Shares that would otherwise be due to
such Grantee in connection with any Stock Units, Cash-Based Awards, or Other
Stock-Based Awards. If any such deferral election is permitted or required, the
Compensation Committee shall establish rules and procedures for such deferrals
and may provide for interest or other earnings to be paid on such deferrals. The
rules and procedures for any such deferrals shall be consistent with applicable
requirements of Code section 409A.

Section 13. Adjustment Upon Changes in Capitalization.

In the event any recapitalization, forward or reverse split, reorganization,
merger, consolidation, spin-off, combination, repurchase, exchange or issuance
of Shares or other securities, any stock dividend or other special and
nonrecurring dividend or distribution (whether in the form of cash, securities
or other property other than a regular cash dividend), liquidation, dissolution,
or other similar transactions or events, affects the Shares or the value
thereof, then the Compensation Committee shall make such adjustment, in such
manner as the Compensation Committee deems appropriate, in order to prevent
dilution or enlargement of the rights of Grantees under the Plan, including
adjustment in (i) the number and kind of Shares deemed to be available
thereafter for Grants under Section 3, (ii) the number and kind of Shares that
may be delivered or deliverable in

 

12



--------------------------------------------------------------------------------

respect of outstanding Grants, and (iii) the price per share or the applicable
market value of such Grants. In addition, the Compensation Committee shall make
such adjustments as are appropriate in the terms and conditions of, and the
criteria included in, Grants (including, without limitation, cancellation of
Grants in exchange for the in-the-money value, if any, of the vested portion
thereof, cancellation of unvested Grants for no consideration, cancellation of
out-of-the-money Grants for no consideration, substitution of Grants using
securities of a successor or other entity, acceleration of the time that Grants
expire, or adjustment of performance targets) in recognition of unusual or
nonrecurring events (including, without limitation, a Change in Control or an
event described in the preceding sentence) affecting the Company or any
Affiliate of the Company or the financial statements of the Company or any
Affiliate of the Company, or in response to changes in applicable laws,
regulations or accounting principles. Any adjustments to outstanding Grants
shall be consistent with Code section 409A or 424, to the extent applicable. Any
adjustments determined by the Compensation Committee shall be final, binding and
conclusive.

Section 14. Restrictions on Shares.

(a) Restrictions on Issuing Shares. No Shares shall be issued or transferred
under the Plan unless and until all applicable legal requirements have been
complied with to the satisfaction of the Compensation Committee. The
Compensation Committee shall have the right to condition any Grant on the
Grantee’s undertaking in writing to comply with such restrictions on any
subsequent disposition of the Shares issued or transferred thereunder as the
Compensation Committee shall deem necessary or advisable as a result of any
applicable law, regulation or official interpretation thereof.

(b) Transfer Restrictions.

(i) Nontransferability of Grants. Except as provided below, only the Grantee may
exercise rights under a Grant during the Grantee’s lifetime. No Grant under the
Plan and no Shares that have not been issued or as to which any applicable
restriction, performance or deferral period has not lapsed, may be sold,
assigned, transferred, pledged or otherwise encumbered, except (A) by will or by
the laws of descent and distribution or (B) with respect to Grants other than
ISOs, pursuant to a domestic relations order. When a Grantee dies, the personal
representative or other Person entitled to succeed to the rights of the Grantee
may exercise such rights. Any such successor must furnish proof satisfactory to
the Company of his or her right to receive the Grant under the Grantee’s will or
under the applicable laws of descent and distribution.

(ii) Transfer of Nonqualified Stock Options. Notwithstanding (i) above, the
Compensation Committee may provide, in a Grant Letter, that a Grantee may
transfer Nonqualified Options to family members, or one or more trusts or other
entities for the benefit of or owned by family members, consistent with the
applicable securities laws, according to such terms as the Compensation
Committee may determine; provided that the Grantee receives no consideration for
the transfer of the Nonqualified Option and the transferred Nonqualified Option
shall continue to be subject to the same terms and conditions as were applicable
to the Nonqualified Option immediately before the transfer.

(c) ISO Notice. A Grantee shall notify the Company of any disposition of Shares
acquired upon exercise of an ISO if such disposition occurs within one year of
the date of such exercise or within two years of the date of grant of such ISO.
The Company may impose such procedures as it determines may be necessary to
ensure that such notification is made.

(d) Requirements for Issuance or Transfer of Shares. No Shares shall be issued
or transferred in connection with any Grant made hereunder unless and until all
legal requirements applicable to the issuance or transfer of such Shares have
been complied with to the satisfaction of the Compensation Committee. The
Compensation Committee shall have the right to condition any Grant on the
Grantee’s undertaking in writing to comply with such restrictions on his or her
subsequent disposition of the Shares as the Compensation Committee shall deem
necessary or advisable, and certificates representing such Shares may be
legended to reflect any such restrictions.

 

13



--------------------------------------------------------------------------------

Certificates representing Shares issued or transferred under the Plan may be
subject to such stop-transfer orders and other restrictions as the Compensation
Committee deems appropriate to comply with applicable laws, regulations and
interpretations, including any requirement that a legend be placed thereon.

Section 15. Withholding of Taxes.

All Grants made under the Plan shall be subject to applicable federal (including
FICA), state and local tax withholding requirements. The Company may require
that the Grantee or other Person receiving or exercising Grants pay to the
Company or any Affiliate the amount of any federal, state or local taxes that
the Company or any Affiliate is required to withhold with respect to such
Grants, or the Company or any Affiliate may deduct from other wages paid by the
Company or any Affiliate the amount of any withholding taxes due with respect to
such Grants. If the Compensation Committee so permits, a Grantee may elect to
satisfy the applicable tax withholding obligation with respect to a Grant by
having Shares withheld up to an amount that does not exceed the Grantee’s
minimum applicable withholding tax rate for federal (including FICA), state and
local tax liabilities. The election must be in a form and manner prescribed by
the Compensation Committee and may be subject to the prior approval of the
Compensation Committee.

Section 16. Consequences of a Change in Control.

The Compensation Committee may provide in a Grant Letter or otherwise terms
under which Grants may vest and, as applicable, be exercisable or payable in the
event of a Change in Control or in the event of a Grantee’s termination of
employment or engagement by the Company and any Affiliate in connection with,
upon or within a specified time period after a Change of Control. In addition,
in the event of a Change in Control, the Compensation Committee may take one or
more of the following actions with respect to any or all outstanding Grants: the
Compensation Committee may (i) require that Grantees surrender their outstanding
vested Options and SARs in exchange for one or more payments by the Company, in
cash or Shares as determined by the Compensation Committee, in an amount equal
to the amount by which the then Fair Market Value of the Shares subject to the
Grantee’s unexercised, vested Options and SARs exceeds the Exercise Price of the
vested Options or the base amount of the vested SARs, as applicable,
(ii) provide for the cancellation of unvested Grants for no consideration,
(iii) provide for the cancellation of out-of-the-money Grants for no
consideration, (iv) after giving Grantees an opportunity to exercise their
outstanding Options and SARs, terminate any or all unexercised Options and SARs
at such time as the Compensation Committee deems appropriate, or (v) determine
that outstanding Options and SARs that are not exercised shall be assumed by, or
replaced with comparable options or rights by, the surviving corporation, (or a
parent or subsidiary of the surviving corporation), and other outstanding Grants
that remain in effect after the Change in Control shall be converted to similar
grants of the surviving corporation (or a parent or subsidiary of the surviving
corporation). Such surrender or termination shall take place as of the date of
the Change in Control or such other date as the Compensation Committee may
specify (subject to consummation of the Change in Control).

Section 17. General Provisions

(a) Grant Letter. Each Grant shall be evidenced by a Grant Letter. The terms and
provisions of such Grant Letters may vary among Grantees and among different
Grants made to the same Grantee.

(b) No Right to Employment. The making of a Grant in any year shall not give the
Grantee any right to similar grants in future years, any right to continue such
Grantee’s employment relationship with the Company or its Affiliates, or, until
Shares are issued, any rights as a stockholder of the Company. All Grantees
shall remain subject to discharge to the same extent as if the Plan were not in
effect. For purposes of the Plan, a sale of any Affiliate of the Company that
employs or engages a Grantee shall be treated as the termination of such
Grantee’s employment or engagement, unless the Grantee shall otherwise continue
to provide services to the Company or another subsidiary of the Company as an
employee or director.

 

14



--------------------------------------------------------------------------------

(c) No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Grant. Except as otherwise provided under the Plan,
the Compensation Committee shall determine whether cash, other awards or other
property shall be issued or paid in lieu of such fractional Shares or whether
such fractional Shares or any rights thereto shall be forfeited or otherwise
eliminated.

(d) No Funding. No Grantee, and no beneficiary or other Persons claiming under
or through the Grantee, shall have any right, title or interest by reason of any
Option to any particular assets of the Company or Affiliates of the Company, or
any Shares allocated or reserved for the purposes of the Plan or subject to any
Grant except as set forth herein. The Company shall not be required to establish
any fund or make any other segregation of assets to assure satisfaction of the
Company’s obligations under the Plan.

(e) Governing Law; Jurisdiction. The Plan shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to any
choice of law or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware. To the extent the Grantee
is a party to an employment agreement with the Company or any of its
subsidiaries that provides for binding arbitration of employment disputes, then
any disputes between the Company and such Grantee arising under the Plan shall
be arbitrated in accordance with the procedures set forth in such employment
agreement.

(f) Compliance with Law. The Plan, the exercise of Options and SARs and the
obligations of the Company to issue or transfer Shares under Grants shall be
subject to all applicable laws and regulations, and to approvals by any
governmental or regulatory agency as may be required. With respect to Persons
subject to section 16 of the Exchange Act, it is the intent of the Company that
the Plan and all transactions under the Plan comply with all applicable
provisions of Rule 16b-3 or its successors under the Exchange Act. In addition,
it is the intent of the Company that ISOs comply with the applicable provisions
of Code section 422, that the Plan comply with the applicable provisions of Code
section 162(m) and that, to the extent applicable, Grants be exempt from or
comply with the requirements of Code section 409A. Notwithstanding the
foregoing, the Compensation Committee makes no representation that the Grants
awarded under the Plan shall be exempt from or comply with Code section 409A and
makes no undertaking to preclude Code section 409A from applying to Grants
awarded under the Plan. To the extent that any legal requirement of section 16
of the Exchange Act or Code sections 422, 162(m) or 409A as set forth in the
Plan ceases to be required under section 16 of the Exchange Act or Code sections
422, 162(m) or 409A, that Plan provision shall cease to apply. To the extent
applicable, if on the date of a Grantee’s “separation from service” (as such
term is defined under Code section 409A), Shares (or shares of any other company
required to be aggregated with the Company for purposes of Code section 409A and
its corresponding regulations) are publicly-traded on an established securities
market or otherwise and the Grantee is a “specified employee” (as such term is
defined in Code section 409A(a)(2)(B)(i) and its corresponding regulations) as
determined by the Compensation Committee (or its delegate) in its discretion in
accordance with the requirements of Code sections 409A and 416, then all Grants
that are deemed to be deferred compensation subject to the requirements of Code
section 409A and payable within six months following such Grantee’s “separation
from service” shall be postponed for a period of six months following the
Grantee’s “separation from service” with the Company, to the extent necessary to
avoid the imposition of penalty taxes thereunder. The Compensation Committee may
revoke any Grant if it is contrary to law or modify a Grant to bring it into
compliance with any valid and mandatory government regulation. The Compensation
Committee may, in its sole discretion, agree to limit its authority under this
Section

(g) Grants made in Connection with Corporate Transactions and Otherwise. Nothing
contained in the Plan shall be construed to (i) limit the right of the
Compensation Committee to make Grants under the Plan in connection with the
acquisition, by purchase, lease, merger, consolidation or otherwise, of the
business or assets of any corporation, firm or association, including Grants to
employees thereof who become Employees, or (ii) limit the right of the Company
to grant stock options or make other awards outside of the Plan. The
Compensation Committee may make a Grant to an employee of another corporation
who becomes an Employee by reason of a corporate merger, consolidation,
acquisition of stock or property, reorganization or liquidation

 

15



--------------------------------------------------------------------------------

involving the Company, in substitution for awards made by such corporation.
Notwithstanding anything in the Plan to the contrary, the Compensation Committee
may establish such terms and conditions of the new Grants as it deems
appropriate, including setting the Exercise Price of Options at a price
necessary to retain for the Grantee the same economic value as the prior
options.

(h) Application of Company Clawback Policy. All Grants under the Plan are
subject to the applicable provisions of the Company’s clawback or recoupment
policy approved by the Board or the Compensation Committee; as such policy may
be in effect from time to time.

Section 18. Amendment or Termination.

(a) Amendment. The Board may amend or terminate the Plan at any time; provided,
however, that the Board shall not amend the Plan without stockholder approval if
such approval is required in order to comply with the Code or other applicable
law (including Rule 16b-3 under the Exchange Act), or to comply with applicable
stock exchange requirements; and further provided that the Board may not,
without the approval of the Company’s stockholders, to the extent required by
such applicable law, amend the Plan to (a) increase the number of Shares that
may be the subject of Grants under the Plan (except for adjustments pursuant to
Section 13), (b) expand the types of awards available under the Plan,
(c) materially expand the class of persons eligible to participate in the Plan,
(d) amend Section 5 and Section 8 to eliminate the requirements relating to
minimum exercise price, minimum grant price and stockholder approval,
(e) increase the maximum permissible term of any Option or the maximum
permissible term of a SAR, (f) add performance goals to Section 11, (g) increase
any of the limitations in Section 3, or (h) amend Section 18(b).

(b) No Repricing Without Stockholder Approval. Notwithstanding anything in the
Plan to the contrary, and other than pursuant to Section 13, the Compensation
Committee shall not without the approval of the Company’s stockholders (a) lower
the Exercise Price per Share of an Option (or grant price of a SAR) after it is
granted, (b) cancel an Option or SAR in exchange for an Option or SAR with a
lower Exercise Price, cash or another Grant (other than in connection with a
Change in Control), or (c) take any other action with respect to an Option or
SAR that would be treated as a repricing under the rules and regulations of the
principal U.S. national securities exchange on which the Shares are listed.

(c) Stockholder Re-Approval Requirement. If Stock Awards, Stock Units,
Cash-Based Awards, Other Stock-Based Awards or Dividend Equivalents are granted
as “qualified performance-based compensation” under Section 11 above, the Plan
must be reapproved by the stockholders no later than the first stockholders
meeting that occurs in the fifth year following the year in which the
stockholders previously approved the provisions of Section 11, if required by
Code section 162(m) or the regulations thereunder.

(d) Termination of Plan. The Plan shall terminate on December 3, 2024, unless
the Plan is terminated earlier by the Board or is extended by the Board with the
approval of the stockholders; provided, however, in no event may an ISO be
granted more than ten years after the date of the adoption of the Plan by the
Board.

(e) Termination and Amendment of Outstanding Grants. A termination or amendment
of the Plan that occurs after a Grant is made shall not materially impair the
rights of a Grantee unless the Grantee consents or unless the Compensation
Committee acts under Section 17(f) above. The termination of the Plan shall not
impair the power and authority of the Compensation Committee with respect to an
outstanding Grant. Whether or not the Plan has terminated, an outstanding Grant
may be terminated or amended under Section 17(f) above or may be amended by
agreement of the Company and the Grantee consistent with the Plan.

(f) Prior Plan. Any Grants made under the Plan prior to the Restatement
Effective Date shall be governed by the terms of the Plan in effect at the time
each such Grant was made, unless further amended in accordance with the terms of
the Grant and such version of the Plan. For the avoidance of doubt, any Grants
made under the Plan on or after the Restatement Effective Date, shall be subject
to the terms of the Plan in effect on and after the Restatement Effective Date.

 

16